Supreme Court of Florida
                                  ____________

                                  No. SC15-912
                                  ____________


       IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
                   ADMINISTRATION 2.425.

                             [February 4, 2016]
                           CORRECTED OPINION

PER CURIAM.

      This matter is before the Court for consideration of proposed out-of-cycle

amendments to Florida Rule of Judicial Administration 2.425 (Minimization of the

Filing of Sensitive Information). See Fla. R. Jud. Admin. 2.140(f).1 We amend

rule 2.425, as requested by the Criminal Procedure Rules Committee and proposed

by the Rules of Judicial Administration Committee.

       The Executive Committee of the Board of Governors of The Florida Bar

unanimously approved the proposed amendments. The Court published the

amendments for comment. No comments were filed.



      1. We have jurisdiction. See art. V, § 2(a), Fla. Const.
      We amend subdivision (b)(8) (Exceptions in Traffic and Criminal

Proceedings) of rule 2.425 to add two new items to the list of documents and

information filed in criminal cases that are exempt from the minimization

requirements of subdivision (a) (Limitation for Court Filings) of the rule. New

subdivision (b)(8)(H) exempts “information needed to contact witnesses who will

support the defendant’s claim of newly discovered evidence under Florida Rule of

Criminal Procedure 3.851.” Subdivision (b)(8)(I) exempts “information needed to

complete a sentencing scoresheet.”

      Accordingly, we amend the Florida Rules of Judicial Administration as

reflected in the appendix to this opinion. The new language is indicated by

underscoring. The new rule shall become effective immediately upon the release

of this opinion.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration

Amy Singer Borman, Chair, Rules of Judicial Administration Committee, West
Palm Beach, Florida; Murray Bruce Silverstein, Past Chair, Rules of Judicial
Administration Committee, Greenberg Traurig, P.A., Tampa, Florida; John F.

                                       -2-
Harkness, Jr., Executive Director, and Krys Godwin, Bar Staff Liaison, The
Florida Bar, Tallahassee, Florida,

      for Petitioner




                                      -3-
                                          APPENDIX


RULE 2.425.           MINIMIZATION OF THE FILING OF SENSITIVE
                      INFORMATION

       (a) Limitation for Court Filings. Unless authorized by subdivision (b),
statute, another rule of court, or the court orders otherwise, designated sensitive
information filed with the court must be limited to the following format:

             (1)      The initials of a person known to be a minor;

             (2)      The year of birth of a person’s birth date;

             (3)      No portion of any

                      (A)   social security number,

                      (B)   bank account number,

                      (C)   credit card account number,

                      (D)   charge account number, or

                      (E)   debit account number;

             (4)      The last four digits of any

                      (A)   taxpayer identification number (TIN),

                      (B)   employee identification number,

                      (C)   driver’s license number,

                      (D)   passport number,

                      (E)   telephone number,

                      (F)   financial account number, except as set forth in
subdivision (a)(3),
                                           -4-
                    (G)   brokerage account number,

                    (H)   insurance policy account number,

                    (I)   loan account number,

                    (J)   customer account number, or

                    (K)   patient or health care number;

             (5)    A truncated version of any

                    (A)   email address,

                    (B)   computer user name,

                    (C)   password, or

                    (D)   personal identification number (PIN); and

            (6) A truncated version of any other sensitive information as
provided by court order.

      (b)    Exceptions. Subdivision (a) does not apply to the following:

             (1) – (7) [No Change]

             (8)    In traffic and criminal proceedings

                    (A)   a pro se filing;

                     (B) a court filing that is related to a criminal matter or
investigation and that is prepared before the filing of a criminal charge or is not
filed as part of any docketed criminal case;

                    (C)   an arrest or search warrant or any information in support
thereof;

                     (D) a charging document and an affidavit or other documents
filed in support of any charging document, including any driving records;
                                         -5-
                   (E)    a statement of particulars;

                    (F) discovery material introduced into evidence or otherwise
filed with the court; and

                   (G) all information necessary for the proper issuance and
execution of a subpoena duces tecum;

                    (H) information needed to contact witnesses who will support
the defendant’s claim of newly discovered evidence under Florida Rule of
Criminal Procedure 3.851; and

                   (I)    information needed to complete a sentencing scoresheet;

             (9) – (10)   [No Change]

      (c) – (e)    [No Change]




                                        -6-